DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 16, 19, and 20 under 35 U.S.C. 112(b), set forth in the Office Action mailed 10/15/21, is hereby withdrawn due to amendments made by the Applicant.

Double Patenting
The rejection of claims 5, 8, and 9 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, and 8, respectively, of prior U.S. Patent No. 10,953,754, set forth in the Office Action mailed 10/15/21, is hereby withdrawn in response to the cancelling of claims 5, 8, and 9.
The rejection of claims 1-4 and 10-15 on the ground of nonstatutory obviousness-type double patenting over claims 1, 4-6, 9, 10, 12, and 15-17 of U.S. Patent No. 10,953,754, set forth in the Office Action mailed 10/15/21, is hereby withdrawn in response to the approved terminal disclaimer filed 01/10/22.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12, lines 11-12: The term “the power allocation threshold” has been changed to – the current allocation threshold – to match a term used earlier in the claim, e.g. lines 8-9 of the claim.


Allowable Subject Matter
Claims 1-4, 6, 7, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art references of record, Waite et al. and Marin-Martinod, fail to teach or suggest:
“wherein the load comprises at least a portion of a propulsion system of the electric aircraft; sense at least an electrical parameter of the at least a portion of the propulsion system of the electric aircraft; receive at least an electrical parameter of the at least a portion of the propulsion system of the electric aircraft”, as set forth in claim 1; and
“sensing, by a plurality of sensors, at least an electrical parameter of a load; receiving, by an aircraft controller communicatively connected to at least an energy source, at least an electrical parameter of at least a portion of the propulsion system of the electric aircraft”, as set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 13, 2022